Case 1:19-cv-01173-DDD-JPM Document 63 Filed 09/21/21 Page 1 of 2 PageID #: 1198




                                         UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF LOUISIANA
                                              ALEXANDRIA DIVISION

  KAYLA J. GILES                                                                  CIVIL ACTION NO. 1:19-cv-01173

  VERSUS                                                                          SENIOR JUDGE DEE D. DRELL

  DELTA DEFENSE, L.L.C., and                                                      MAGISTRATE JUDGE JOSEPH
  UNITED SPECIALTY INSURANCE COMPANY                                              H.L. PEREZ-MONTES
  Defendants
  -------------------------------------------------------------------------------------------------------------------------------

            PERIODIC REPORT IN ACCORDANCE WITH ORDER OF DECEMBER 29, 2020

           NOW INTO COURT, through undersigned counsel, comes Kayla J. Giles, who reports to
  the court as follows, to-wit:

  1.       Kayla Giles was indicted for one (1) count of Second Degree Murder in violation of La.
  R.S. 14:30.1, and one (1) count of Obstruction of Justice in violation of La. R.S. 14:130.1, in
  docket number 345,209, on the docket of the Ninth Judicial District Court in and for Rapides
  Parish, Louisiana.


  2.       The trial court continued the trial of the criminal proceedings to January 18, 2022, as set
  forth in the last Report filed in this matter.


  3.       Nothing further has occurred in this case other than the denial of her Motion for Bond
  Reduction.

           WHEREFORE, KAYLA J. GILES PRAYS that this Report be filed to serve as occasion

  may allow.

                                                             LAW OFFICE OF,


                                                             /S/ THOMAS R. WILLSON _________
                                                             THOMAS R. WILLSON
                                                             1330 JACKSON STREET
                                                             ALEXANDRIA, LOUISIANA 71301
                                                             PH. NO. (318) 442-8658
                                                             FAX NO. (318) 442-9637
                                                             rocky@rockywillsonlaw.com
                                                             Attorney for Kayla J. Giles (#13546)
Case 1:19-cv-01173-DDD-JPM Document 63 Filed 09/21/21 Page 2 of 2 PageID #: 1199




                                      Certificate of Service

          I hereby certify that this Report was provided to Counsel for United Specialty Insurance
  Company, Celeste D. Elliott, by depositing the same in the U.S. Mail addressed to 601 Poydras
  Street, Suite 2775, New Orleans, La. 70130, and counsel for Counsel for Delta Defense, L.L.C.,
  W. Scarth Clark, by depositing the same in the U.S. Mail addressed to 2030 St. Charles Avenue,
  New Orleans, La. 70130, with sufficient postage affixed, this 21ST day of September, 2021.


                              /S/ THOMAS R. WILLSON _________
                               THOMAS R. WILLSON
